DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 6-13 in the reply filed on 8/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it does recite forming the hexagonal boron nitride film of claim 1 which has specific properties but there is only recitation of forming a film of boron nitride at line 3 in claim 6.  It is not clear if the film (line 3) that has to be formed in the forming step is as recited in claim 1 in this case. It is suggested to change “forming a film of boron nitride” to “forming the boron nitride film.” 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-7, 10-13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Kim [US 8790775] or, in the alternative, under 35 U.S.C. 103 as obvious over Kim [US 8790775].
	Claim 6: Kim teaches a method of preparing a hexagonal boron nitride (h-BN) sheet [title], wherein the hexagonal boron nitride sheet can have 1 to 100 h-BN layers [col 6, ln 6-11], wherein the h-BN sheet is formed on a surface of a metal thin film (metal catalyst) [col 1, ln 65 to col 2, ln 2, col 6, ln 58-60], by contacting raw material gas containing boron atoms, nitrogen atoms or both boron and nitrogen atoms with the surface of the metal thin film [col 7, ln 15-21], and the metal thin film contains two or more elements as main component elements (alloys thereof) [col 9, ln 47-59], and the h-BN layers comprises a full width half maximum (FWHM) of 5-17 cm-1 (or 12-16.5 cm-1) [col 6, ln 45-57]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It is noted that Kim provides an example where the h-BN sheet has 6 layers with an interlayer distance of about 3.46 Angstroms [col 17, ln 45-47], where 5*3.46Ang = 17.3Ang and 17.3Ang =1.73 nm, which is a thickness of 1 nm or greater. In the event Kim does not explicitly teach a thickness greater than 1 nm, it would have been obvious to one of ordinary skill in the art to optimize the thickness through routine experimentation to the claimed range, since Kim teaches the thickness is not limited and can be workable. 

	Claim 10: Kim teaches the h-BN film is formed from chemical vapor deposition (CVD) [col 5, ln 30].
	Claim 11: Kim teaches the nitrogen source and boron source can be different (i.e. supplying a second gas) [col 10, ln 50-60].
	Claim 12: Kim provides an example where the h-BN sheet has 6 layers with an interlayer distance of about 3.46 Angstroms [col 17, ln 45-47], where 5*3.46Ang = 17.3Ang and 17.3Ang =1.73 nm, which is a thickness of 1 nm or greater. In the event Kim does not explicitly teach a thickness greater than 1 nm, it would have been obvious to one of ordinary skill in the art to optimize the thickness through routine experimentation to the claimed range, since Kim teaches the thickness is not limited and can be workable.
	Claim 13: Kim provides an example where the h-BN sheet has 6 layers with an interlayer distance of about 3.46 Angstroms [col 17, ln 45-47].

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 6 above, and further in view of Oshima [WO 2009119641].
Teaching of the prior art is aforementioned, but does not appear to teach the metal film contains Ni and Fe as main components and surface of the metal thin film has a (111) plane, (100) plane or a (110) plane of a FCC lattice, wherein Ni is 10% or more. Oshima is provided.
Claims 8-9: Oshima teaches a process for depositing a film such as h-BN on a metal compound using CVD [abstract], wherein the metal compound is preferably Fe, Ni or Co [0034] wherein the film is 

Conclusion
Claims 6-13 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MANDY C LOUIE/Primary Examiner, Art Unit 1715